DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 25-27 and 31-3 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 11, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-24, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (EP1983270, herein Yoshioka) in view of Aoki et al. (JP201510728A, herein Aoki).
In regards to claim 17, Yoshioka discloses
A heat exchanger (Fig.3, 5) comprising:
pipes (6) disposed in multiple stages in a stage direction corresponding to an up-down direction, wherein each of the pipes comprises a passage for a refrigerant inside thereof; and
wherein the pipes are divided into heat exchange paths arrayed in multiple stages in the stage direction (Fig.3),
one of the heat exchange paths is a first heat exchange path that comprises a lowermost one of the flat pipes (Fig.3, lowermost path with four tubes 6),
a path effective length of the first heat exchange path is longer than a path effective length of any of the other heat exchange paths, wherein the path effective length is a length of the passage from one end to another end of a flow of the refrigerant in each of the heat exchange paths (Fig.3, the first heat exchange path incorporates four tubes while the remaining paths incorporate only two tubes).
Yoshioka does not specifically disclose flat pipes or fins that partition a space between adjacent two of the flat pipes into air flow passages through which air flows.
Aoki teaches a heat exchanger (Fig.1) comprising flat pipes (10) and fins (20) that partition a space between adjacent two of the flat pipes into air flow passages through which air flows (Fig.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yoshioka’s heat exchanger to include flat tubes and fins as taught by Aoki in order to increase surface are for heat exchange.
In regards to claim 18, Yoshioka discloses that the path effective length of the first heat exchange path is equal to or longer than twice the path effective length of any of the other heat exchange paths (Fig.3, the first heat exchange path incorporates four tubes while the remaining paths incorporate only two tubes).
In regards to claim 19, Yoshioka discloses that the first heat exchange path comprises:
a first lower side heat exchange section comprising the lowermost one of the flat pipes (Fig.3, the lowermost pipe 6); and
a first upper side heat exchange section connected in series to the first lower side heat exchange section on an upper side of the first lower side heat exchange section (Fig.3).
In regards to claim 20, Yoshioka discloses that the heat exchanger is used as a radiator for the refrigerant, and the first lower side heat exchange section serves as an entrance of the first heat exchange path (Fig.3).
In regards to claim 21, Yoshioka discloses that each of the heat exchange paths comprises a plurality of heat exchange sections connected in series (Fig.3, each arrow going from one tube 6 to the next represents a heat exchange section), and a number of the heat exchange sections constituting the first heat exchange path is larger than a number of the heat exchange sections constituting any of the other heat exchange paths (Fig.3).
In regards to claim 22, Yoshioka discloses that the flat pipes are disposed in multiple rows in a row direction corresponding to an air flow direction of the air passing through the air flow passages (Fig.3),
each of the heat exchange paths other than the first heat exchange path comprises:
a windward side heat exchange section on a windward side in the row direction (Fig.3, pipes closer to the wind direction); and
a leeward side heat exchange section connected in series to the windward side heat exchange section on a leeward side of the windward side heat exchange section (Fig.3, pipes away from the wind direction),
the first heat exchange path comprises:
a first windward lower side heat exchange section comprising the lowermost flat pipe on the windward side in the row direction (Fig.3, the lowermost pipe 6),
a first windward upper side heat exchange section on an upper side of the first windward lower side heat exchange section (Fig.3 the fourth pipe of the first heat exchange path and closest to the wind direction),
a first leeward lower side heat exchange section comprising the lowermost flat pipe on the leeward side of the windward side heat exchange sections (Fig.3, the second pipe in the first heat exchange path); and
a first leeward upper side heat exchange section on an upper side of the first leeward lower side heat exchange section (Fig.3, the third pipe in the first heat exchange path), and
the first windward lower side heat exchange section, the first windward upper side heat exchange section, the first leeward lower side heat exchange section, and the first leeward upper side heat exchange section are connected in series (Fig.3, all four pipes are connected in series).
In regards to claim 23, Yoshioka discloses that the heat exchanger is used as a radiator for the refrigerant, and the first windward lower side heat exchange section or the first leeward lower side heat exchange section serves as an entrance of the first heat exchange path (Fig.3).
In regards to claim 24, Yoshioka discloses that the heat exchanger is used as a radiator for the refrigerant, and the first windward lower side heat exchange section or the first windward upper side heat exchange section serves as an entrance of the first heat exchange path (Fig.3).
In regards to claim 29, Yoshioka in view of Aoki discloses that each of the fins includes cutouts (Aoki, Fig.5, 310) into which the flat pipes are inserted, the cutouts extend from a leeward side toward a windward side in an air flow direction of the air passing through the air flow passages (Fig.5), fin main parts are each interposed between adjacent two of the cutouts, and a fin windward part extends continuously with the fin main parts on the windward side in the air flow direction relative to the cutouts (Fig.5).
In regards to claim 30, Yoshioka discloses
An air conditioning apparatus comprising the heat exchanger according to claim 17 (Figs.1-3).

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that a number of the flat pipes constituting the first heat exchange path is smaller than a number of the flat pipes constituting any of the other heat exchange paths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763